

INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Agreement is made as of April 19, 2007 by and between Pinpoint Advance
Corp. (the “Company”) and American Stock Transfer & Trust Company (“Trustee”).
 
WHEREAS, the Company’s Registration Statement on Form S-1, File No. 333-138110
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective on April 19, 2007 by the Securities and
Exchange Commission (“Effective Date”); and
 
WHEREAS, the Company has issued securities in a private placement (the
“Placement”); and
 
WHEREAS, Maxim Group LLC (“Maxim”) is acting as the representative of the
underwriters (the “Underwriters”); and
 
WHEREAS, as described in the Company’s Registration Statement, (i) in accordance
with the Company’s Amended and Restated Certificate of Incorporation,
$22,516,000 of the net proceeds of the IPO ($26,003,500 if the Underwriters’
over-allotment option is exercised in full), (ii) in accordance with the Amended
and Restated Subscription Agreement, dated as of February 15, 2007, among the
Company and certain purchasers, $1,500,000 of the gross proceeds of the
Placement (together with the IPO proceeds, the “Base Deposit”), and (iii) in
accordance with the Underwriting Agreement, dated April 19, 2007, between the
Company and Maxim, as representative of the Underwriters, an additional $750,000
($862,500 if the Underwriters’ over-allotment option is exercised in full),
representing a portion of the Underwriters’ discount (the “Deferred Discount”),
$24,766,000 will be delivered to the Trustee as of April 25, 2007 to be
deposited and held in a trust account for the benefit of the Company, the public
holders of the common stock, par value $.0001 per share, of the Company (“Common
Stock”) included in the units of the Company’s securities issued in the IPO (the
“Units”) and Maxim and in the event the securities offered in the IPO are
registered in Colorado, pursuant to Section 11-51-302 (6) of the Colorado
Revised Statutes (“CRS”), a copy of which is attached hereto, and made a part
hereof. The amount to be delivered to the Trustee will be referred to herein as
the “Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders, the Company and Maxim and the Underwriters will be referred to
together as the “Beneficiaries”; and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:
 
1.   Agreements and Covenants of Trustee . The Trustee hereby agrees and
covenants to:
 
(a)    Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement, including, without limitation, with respect to the
Public Stockholders, the terms of Section 11-51-302(6) of the CRS in segregated
trust accounts (“Trust Account”) established by the Trustee with Lehman
Brothers, Inc.;
  
(b)    Manage, supervise and administer the Trust Account subject to the terms
and conditions set forth herein;
 
(c)    In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in any “Government Security” or in money market
funds selected by the Company meeting the conditions specified in Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, as determined
by the Company. As used herein, “Government Security” means any Treasury Bill
issued by the United States, having a maturity of one hundred and eighty days or
less;
 
(d)    Collect and receive, when due, all principal and income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e)    Promptly notify the Company and Maxim of all communications received by
it with respect to any Property requiring action by the Company;
 
(f)    Supply any necessary information or documents as may be requested by the
Company in connection with the Company’s preparation of the tax returns for the
Trust Account or the Company;
 

--------------------------------------------------------------------------------


(g)    Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company and/or Maxim to do so;
 
(h)    Render to the Company and to Maxim, and to such other person as the
Company may instruct, monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;
 
(i)    Commence liquidation of the Trust Account upon receipt of the Officers
Certificate signed by the Chief Executive Officer and Chief Financial Officer in
accordance with the terms of a letter (“Termination Letter”), in a form
substantially similar to that attached hereto as Exhibit A or Exhibit B , signed
on behalf of the Company by its Chief Executive Officer and Chief Financial
Officer, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein , as part of the Company’s plan of
dissolution and liquidation approved by the Company’s stockholders. The Trustee
understands and agrees that, except as provided in Section 3(j) and Section 2
hereof, disbursements from the Trust Account shall be made only pursuant to a
duly executed Termination Letter, together with the other documents referenced
herein, including, without limitation, an independently certified oath and
report of inspector of election in respect of the stockholder vote in favor of
the Business Combination (as hereinafter defined). In all cases, the Trustee
shall provide Maxim with a copy of any Termination Letters, Officers
Certificates and/or any other correspondence that it receives with respect to
any proposed withdrawal from the Trust Account promptly after it receives same.
As used in this Agreement, the term “Business Combination” means the acquisition
by the Company, through merger, capital stock exchange, asset or stock
acquisition of, or similar business combination with, one or more entities
located in Israel or Europe as more fully described in the prospectus forming a
part of the Registration Statement; and


(j) Commence liquidation of the Trust Account only upon receipt of and only in
accordance with the terms of a letter (the “Termination Letter”), in a form
substantially similar to that attached hereto as either Exhibit A or Exhibit B,
signed on behalf of the Company by its President or Chairman of the Board and
Secretary, and complete the liquidation of the Trust Account and distribute the
Property in the Trust Account only as directed in the Termination Letter and the
other documents referred to therein.


2.   Limited Distributions of Income on Property.
 
(a)    If there is any income tax obligation relating to the income from the
Property in the Trust Account, then, at the written instruction of the Company,
the Trustee shall disburse to the Company or the Internal Revenue Service by
wire transfer or check (as directed by the Company in its instruction letter),
out of the Property in the Trust Account, the amount indicated by the Company as
required to pay income taxes.
 
(b)    Upon written request from the Company containing certification that such
distribution pursuant to this Section 2(b) shall only be used to fund the
working capital requirements of the Company and the costs related to
identifying, researching and acquiring a prospective target businesses, in each
case as described in the prospectus that forms a part of the Registration
Statement, the Trustee shall distribute to the Company an amount equal to up to
$1,500,000 of the income earned on the Base Deposit, net of taxes payable,
through the last day of the month immediately preceding the date of receipt of
the Company’s written request, provided; however, that in the event the
over-allotment option is exercised in full, the Company shall be prohibited from
receiving distributions of income earned on the Base Deposit until after the
first $114,900 of income is earned on the Base Deposit (net of taxes payable),
which amount shall be added to the Base Deposit resulting in amount of $9.91 for
each share represented by certificates held by Public Stockholders.
 
(c)     Upon receipt by the Trustee of a written instruction from the Company
for distributions from the Trust Account in connection with a plan of
dissolution and distribution, accompanied by an Officers Certificate signed by
the Chief Executive Officer and Chief Financial Officer of the Company
certifying as true, accurate and complete (i) a statement of the amount of
actual expenses incurred or, where known with reasonable certainty, imminently
to be incurred by the Company in connection with its dissolution and
distribution, including any fees and expenses incurred or imminently to be
incurred by the Company in connection with seeking stockholder approval of the
Company’s plan of dissolution and distribution, (ii) any amounts due to pay
creditors or required to reserve for payment to creditors, and (iii) the sum of
(i) and (ii), the Trustee shall distribute to the Company an amount, as directed
by the Company in the instruction letter, up to the sum of (i) and (ii) as
indicated in the instruction letter.


(d)   Except as provided in this Section 2, no other distributions from the
Trust Account shall be permitted except in accordance with Sections 1(i) and
3(j) hereof.
 
2

--------------------------------------------------------------------------------


3.   Agreements and Covenants of the Company. The Company hereby agrees and
covenants:
 
(a)    To provide all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer and Chief Financial Officer. In
addition, except with respect to its duties under paragraph 1(i) and 3(j), the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith believes to be
given by any one of the persons authorized above to give written instructions,
provided that the Company and/or Maxim shall promptly confirm such instructions
in writing;
 
(b)    To hold the Trustee harmless and indemnify the Trustee from and against
any and all expenses, including reasonable counsel fees and disbursements, or
loss suffered by the Trustee in connection with any action, suit or other
proceeding brought against the Trustee involving any claim, or in connection
with any claim or demand which in any way arises out of or relates to this
Agreement, the services of the Trustee hereunder, or the Property or any income
earned from investment of the Property, except for expenses and losses resulting
from the Trustee’s gross negligence or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this paragraph, it shall notify the Company in writing of
such claim (hereinafter referred to as the “Indemnified Claim”). The Company
shall have the right to conduct and manage the defense against such Indemnified
Claim, provided that the Company shall obtain the consent of the Trustee with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Company may not agree to settle any Indemnified Claim without the
prior written consent of the Trustee. The Trustee may participate in such action
with its own counsel at its own expense;
 
(c)    Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made pursuant to Sections 2(a)
and 2(b) as set forth on Schedule A hereto, which fees shall be subject to
modification by the parties from time to time. It is expressly understood that
the Property shall not be used to pay such fees and further agreed that said
transaction processing fees shall be deducted by the Trustee from the
disbursements made to the Company pursuant to Section 2(b). The Company shall
pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the IPO and thereafter on the anniversary of the Effective Date.
The Trustee shall refund to the Company the annual fee (on a pro rata basis)
with respect to any period after the liquidation of the Trust Fund. The Company
shall not be responsible for any other fees or charges of the Trustee except as
set forth in this Section 3(c) and as may be provided in Section 3(b) hereof (it
being expressly understood that the Property shall not be used to make any
payments to the Trustee under such Sections);
 
(d)    That, in the event that the Company consummates a Business Combination
and the Trust Account is liquidated in accordance with Section 1(i) hereof, the
Trustee or another independent party designated by Maxim shall act as the
inspector of election to certify the results of the stockholder vote;
 
(e)    That the Officers Certificate referenced in Sections 1(i) and 3(j) hereof
shall require the Company’s Chief Executive Officer and Chief Financial Officer
to each certify the following (wherever applicable): (1) prior to the LOI
Termination Date, the Company has entered into a bona fide Letter of Intent with
a target business; and/or (2) prior to the LOI Termination Date, the Company has
entered into a Business Combination with a target business, the terms of which
are consistent with the requirements set forth in the Registration Statement;
and/or (3) prior to the Second Termination Date, the Company has entered into a
Business Combination with a target business, the terms of which are consistent
with the requirements set forth in the Registration Statement; and (4) the Board
of Directors (the “Board”) pursuant to the unanimous written consent of the
Board has approved (where applicable): (i) the Letter of Intent; and/or (ii) the
Business Combination. A copy of such consent and the Letter of Intent and/or the
definitive agreement relating to the Business Combination so approved shall be
attached as an exhibit to the Officers Certificate;
 
(f) In connection with any vote of the Company’s stockholders regarding a
Business Combination, to provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such Business Combination;
 
(g) In connection with any vote of the Company’s stockholders regarding a
dissolution and liquidation, to provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of tabulating
stockholder votes (which firm may be the Trustee) verifying the vote of the
Company’s stockholders regarding such dissolution and liquidation;
 
(h) Within five business days after the Underwriters’ over-allotment option (or
any unexercised portion thereof) expires or is exercised in full, to provide the
Trustee notice in writing (with a copy to the Underwriters) of the total amount
of the Deferred Fee and Deferred Discount, which shall in no event be less than
$750,000; and
 
(i) Intentionally left blank.


3

--------------------------------------------------------------------------------


 (j) ( i )    Subject to the limitations and conditions set forth in paragraph (
ii ) of this section 3(j), as soon as practicable after the date 18 months from
the date of this Agreement (the “LOI Termination Date”) (or 24 months from the
date hereof in the event the Company has executed a Letter of Intent (defined
below) prior to the LOI Termination Date but failed to consummate a Business
Combination (“Second Termination Date”)), instruct the Trustee to commence
liquidation of the Trust Account as part of the Company’s plan of dissolution
and liquidation approved by the Company’s stockholders. The Trustee, upon
receiving written instruction from the Company and Maxim, shall deliver a notice
to Public Stockholders of record as of the LOI Termination Date or Second
Termination Date, whichever the case may be, by U.S. mail or via the Depository
Trust Company (“DTC”), within five days of receiving instructions from the
Company to do so, notifying the Public Stockholders of such event. The Trustee
shall deliver to each Public Stockholder its ratable share of the Property
against satisfactory evidence of delivery of the stock certificates by the
Public Stockholders to the Company through DTC, its Deposit Withdraw Agent
Commission (DWAC) system or as otherwise presented to the Trustee.
 
( ii )   Paragraph ( i ) of this Section 3(j) shall be subject to the following
conditions and limitations:
 
(x)     If the Company has entered into a bona fide, executed letter of intent,
agreement in principle or engagement letter (a “Letter of Intent”) for a
Business Combination prior to the LOI Termination Date, then the Company shall
not be required to send an instruction to the Trustee relating to the
liquidation of the Trust Account until the earlier of a Business Combination or
the Second Termination Date.
 
(y)    On the date on which the Trustee is to begin delivery to each Public
Stockholder of its ratable share of the Property, the Company shall provide
written instructions to the Trustee to deliver the Property according to the
following schedule: First, to each Public Stockholder an amount equal to $9.91
for each share represented by certificates delivered by such Public Stockholder
to the Company or the Trustee as prescribed in Paragraph ( i ) of Section 3(j)
of this Agreement, and Second, to deliver to each Public Stockholder the
remainder, if any, of its ratable share of the Property.


4.   Limitations of Liability. The Trustee shall have no responsibility or
liability to:
 
(a)    Take any action with respect to the Property, other than as directed in
Sections 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;
 
(b)    Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received written
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(c)    Change the investment of any Property, other than in compliance with
Section 1(c);
 
(d)    Refund any depreciation in principal of any Property;
 
(e)    Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
 
(f)    The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct. The Trustee may rely conclusively and shall be
protected in acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Trustee), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is believed by the
Trustee, in good faith, to be genuine and to be signed or presented by the
proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;
  
4

--------------------------------------------------------------------------------


(g)    Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and
 
(h)    Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Trustee’s sole obligation with respect to taxes shall be to
issue the checks with respect thereto provided for by Section 2(a) hereof).


(i) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 2(a) or 2(b) above.
 
5.   Certain Rights Of Trustee.
 
(a)    Before the Trustee acts or refrains from acting, it may require an
Officers Certificate or opinion of counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers Certificate or opinion of counsel. The Trustee may consult with
counsel and the advice of such counsel or any opinion of counsel shall be full
and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
 
(b)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
 
(c)    The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Agreement.   
 
(d)    The Trustee shall not be responsible for and makes no representation as
to the validity or adequacy of this Agreement; it shall not be accountable for
the Company’s use of the proceeds from the Trust Account. Notwithstanding the
effective date of this Agreement or anything to the contrary contained in this
Agreement, the Trustee shall have no liability or responsibility for any act or
event relating to this Agreement or the transactions related thereto which
occurs prior to the date of this Agreement, and shall have no contractual
obligations to the Beneficiaries until the date of this Agreement.
 
6.  No Right of Set-Off. The Trustee waives any right of set-off or any right,
title, interest or claim of any kind that the Trustee may have against the
Property held in the Trust Account. In the event that the Trustee has a claim
against the Company under this Agreement, including, without limitation, under
Section 3(b), the Trustee will pursue such claim solely against the Company and
not against the Property held in the Trust Account.


7. Termination. This Agreement shall terminate as follows:
 
(a)    If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall continue to act
in accordance with the terms of this Agreement. At such time that the Company
notifies the Trustee that a successor trustee has been appointed by the Company
and has agreed to become subject to the terms of this Agreement, the Trustee
shall transfer the management of the Trust Account to the successor trustee,
including, but not limited to, the transfer of copies of the reports and
statements relating to the Trust Account, whereupon this Agreement shall
terminate; provided, however, that, in the event that the Company does not
locate a successor trustee within ninety days of receipt of the resignation
notice from the Trustee, the Trustee may, but shall not be obligated to, submit
an application to have the Property deposited with the United States District
Court for the Southern District of New York and upon such deposit, the Trustee
shall be immune from any liability whatsoever that arises due to any actions or
omissions to act by any party after such deposit;
  
(b)    At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b); or
 
(c)    At such time that the Trustee has completed the liquidation of the Trust
Account and distributed the Property in accordance with Sections 1(i) and 3(j)
hereof, this Agreement shall terminate except with respect to Section 3(b).
 
5

--------------------------------------------------------------------------------




8.   Miscellaneous.
 
(a)    The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit C. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon account numbers or other
identifying numbers of a beneficiary, beneficiary’s bank or intermediary bank,
rather than names. The Trustee shall not be liable for any loss, liability or
expense resulting from any error in an account number or other identifying
number, provided it has accurately transmitted the numbers provided.
 
(b)    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to
conflict of laws. It may be executed in several counterparts, each one of which
shall constitute an original, and together shall constitute but one instrument.
Facsimile signatures shall constitute original signatures for all purposes of
this Agreement.
 
(c)    This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. This Agreement or any
provision hereof may only be changed, amended or modified by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of Maxim, who, along
with each other Underwriter, the parties specifically agree, is and shall be a
third party beneficiary for purposes of this Agreement; and provided further,
any amendment to Section 3(j) shall require the consent of all of the Public
Stockholders. As to any claim, cross-claim or counterclaim in any way relating
to this Agreement, each party waives the right to trial by jury.   
 


(d)    The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the State and County of New York for purposes of
resolving any disputes hereunder. The parties hereto irrevocably submit to such
jurisdiction, which jurisdiction shall be exclusive, and hereby waive any
objection to such exclusive jurisdiction and accept such venue, and waive any
objection that such courts represent an inconvenient forum.
 
(e)    Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission:
 
if to the Trustee, to:


American Stock Transfer & Trust Company
59 Maiden Lane, Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
Fax No.: (718) 331-1852
 
if to the Company, to:
 
Pinpoint Advance Corp.
4 Maskit Street
Herzeliya, Israel 46700


Attn: Adiv Baruch
Fax No.: + 972 (9) 957-0894
 
in either case with a copy to:
 
Maxim Group LLC
405 Lexington Avenue
New York, New York 10174
Attn: Clifford A. Teller
Fax No.: (212) 895-3783
 
6

--------------------------------------------------------------------------------


and
 
Ellenoff, Grossman & Schole LLP
370 Lexington Avenue
New York, New York 10017
Attn: Douglas S. Ellenoff
Fax No.: (212) 370-7889
 
and
 
Richardson & Patel LLP
405 Lexington Avenue
New York, New York 10174
Attn: Jody R. Samuels
Fax No.: (212) 907-6687
 
(f)    This Agreement may not be assigned by the Trustee without the prior
written consent of the Company and Maxim.
 
(g)    Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.




IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 
 
AMERICAN STOCK TRANSFER & TRUST COMPANY, as Trustee
 
By: /s/ Herb J. Lemmer                                        
Name: Herb J. Lemmer
Title:   Vice President
 
PINPOINT ADVANCE CORP.
 
By: /s/ Adiv Baruch                                            
Name: Adiv Baruch
Title:   Chief Executive Officer
 
7

--------------------------------------------------------------------------------




EXHIBIT A
[Letterhead of Company]
 
[Insert date]
 
American Stock Transfer
& Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038


 Attn: Herb Lemmer, Vice President
 
Re:   Trust Account No. [ ] Termination Letter
 
Gentlemen:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Pinpoint Advance Corp. (“Company”) and American Stock Transfer & Trust Company
(“Trustee”), dated as of April 19, 2007 (“Trust Agreement”), this is to advise
you that the Company has entered into an agreement (“Business Agreement”) with
__________________ (“Target Business”) to consummate a business combination with
Target Business (“Business Combination”) on or about [_______]. The Company
shall notify you at least 48 hours in advance of the actual date of the
consummation of the Business Combination (“Consummation Date”). Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.
 
In accordance with paragraph 2 of Article 6 of the Amended and Restated
Certificate of Incorporation of the Company, the Business Combination has been
approved by the stockholders of the Company and by the Public Stockholders
holding a majority of the IPO Shares cast at the meeting relating to the
Business Combination, and Public Stockholders holding less than 30% of the IPO
Shares have voted against the Business Combination and given notice of exercise
of their redemption rights described in paragraph 3 of Article 6 of the Amended
and Restated Certificate of Incorporation of the Company. Pursuant to Section
2(c) of the Trust Agreement, we are providing you with [an affidavit] [a
certificate] of __________, which verifies the vote of the Company’s
stockholders in connection with the Business Combination. In accordance with the
terms of the Trust Agreement, we hereby authorize you to commence liquidation of
the Trust Account to the effect that, on the Consummation Date, all of funds
held in the Trust Account will be immediately available for transfer to the
account or accounts that the Company shall direct in writing on the Consummation
Date.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that (a) the Business Combination has been consummated or
will, concurrently with your transfer of funds to the accounts as directed by
the Company, be consummated, and (b) the provisions of Section 11-51-302(6) and
Rule 51-3.4 of the CRS have been met, to the extent applicable, and (ii) the
Company shall deliver to you written instructions with respect to the transfer
of the funds held in the Trust Account (“Instruction Letter”). You are hereby
directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the counsel’s letter and the Instruction
Letter in accordance with the terms of the Instruction Letter. In the event that
certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company or be
distributed immediately and the penalty incurred. Upon the distribution of all
the funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated.
 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then the
funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.
8

--------------------------------------------------------------------------------


 
 
 
 
 

 
Very truly yours,
     
PINPOINT ADVANCE CORP.
                     
By:
_________________________    
Adiv Baruch
   
Chief Executive Officer

 
Cc: Maxim Group LLC
           
9

--------------------------------------------------------------------------------



EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]
 
American Stock Transfer
& Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038


 Attn: Herb Lemmer, Vice President
 
Re:   Trust Account No. [ ] Termination Letter
 
Gentlemen:
 
Pursuant to paragraphs 1(i) and 2(e) of the Investment Management Trust
Agreement between Pinpoint Advance Corp. (“Company”) and American Stock Transfer
& Trust Company (“Trustee”), dated as of April 19, 2007 (“Trust Agreement”),
this is to advise you that the Board of Directors of the Company and the
stockholders of the Company have voted to dissolve the Company and liquidate the
Trust Account (as defined in the Trust Agreement). Attached hereto is a copy of
the minutes of the meeting of the Board of Directors of the Company relating
thereto, certified by the Secretary of the Company as true and correct and in
full force and effect.
 
In accordance with the terms of the Trust Agreement, we hereby (a) certify to
you that the provisions of Section 11-51-302(6) and Rule 51-3.4 of the CRS have
been met, and (b)authorize you to commence liquidation of the Trust Account as
part of the Company’s plan of dissolution and liquidation. In connection with
this liquidation, you are hereby authorized to establish a record date for the
purposes of determining the stockholders of record entitled to receive their per
share portion of the Trust Account. The record date shall be within ten (10)
days of the liquidation date, or as soon thereafter as is practicable. You will
notify the Company in writing as to when all of the funds in the Trust Account
will be available for immediate transfer (“Transfer Date”) in accordance with
the terms of the Trust Agreement and Amended and Restated Certificate of
Incorporation of the Company. You shall commence distribution of such funds in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company and you shall oversee the
distribution of such funds. Upon the payment of all the funds in the Trust
Account, the Trust Agreement shall be terminated.
 
 
Very truly yours,
 
 
 
 
PINPOINT ADVANCE CORP.
 
 
 
 
 
 
 
By:
_________________________
  
Adiv Baruch
 
Chief Executive Officer

 
Cc: Maxim Group LLC
 
10

--------------------------------------------------------------------------------



EXHIBIT C


AUTHORIZED INDIVIDUAL(S)
FOR TELEPHONE CALL BACK
 
AUTHORIZED
TELEPHONE NUMBER(S)
 
 
 
 
 
 
Company:
 
 
 
 
 
Pinpoint Advance Corp.
4 Maskit Street
Herzeliya, Israel 46700
Attn: Adiv Baruch, Chief Executive Officer
 
 
 
972 9-9500245
 
 
 
Maxim
405 Lexington Avenue
New York, New York 10022
Attn: Clifford A. Teller 
 
 (212) 895-3500
 
 
 
Trustee:
 
 
 
 
 
American Stock Transfer
& Trust Company
59 Maiden Lane
Plaza Level
New York, New York 10038
Attn: Herb Lemmer, Vice President
 
 (718) 921-8209

 

 
11

--------------------------------------------------------------------------------




SCHEDULE A


Schedule of fees pursuant to Section 3(c) of Investment Management Trust
Agreement
between Pinpoint Advance Corp. and
American Stock Transfer & Trust Company
 


Fee Item
Time and method of payment
Amount
     
Initial acceptance fee
Initial closing of IPO by wire transfer
$ 1,000
     
Annual fee
First year, initial closing of IPO by wire transfer; thereafter on the
anniversary of the effective date of the IPO by wire transfer or check
$ 3,000
     
Transaction processing fee for disbursements to Company under
Sections 2(a) and 2(b)
Deduction by Trustee from disbursement made to Company under
Section 2(b)
$   250



Agreed:
Dated: April 23, 2007
Pinpoint Advance Corp.


By:    /s/ Adiv Baruch                                      
Adiv Baruch
Chief Executive Officer


American Stock Transfer & Trust Co.




By:    /s/ Herb J. Lemmer                                 
Authorized Officer
 
 
12

--------------------------------------------------------------------------------

